EXHIBIT 99.3 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 (unaudited) 3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2007 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June 30, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 5,697 $ 6,461 Restricted cash 1,458 920 Accounts receivable, less allowance of $11,685 and $11,456 at June 30, 2007 and December 31, 2006, respectively 19,844 20,473 Inventories 2,052 2,438 Deferred income taxes 4,720 4,827 Prepaid expenses and other current assets 3,117 3,049 Prepaid income taxes 7,865 - Total current assets 44,753 38,168 PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $76,582 and $72,870 at June 30, 2007 and December 31, 2006, respectively 98,091 94,368 OTHER ASSETS: Deferred finance charges 924 1,019 Pension plan assets, net 1,129 1,107 Deferred income taxes, net 3,794 2,688 Goodwill 82,860 84,995 Noncurrent accounts receivable, less allowance of $117 and $84 at June 30, 2007 and December 31, 2006, respectively 1,053 723 Other assets, net 3,202 3,148 Total other assets 92,962 93,680 TOTAL $ 235,806 $ 226,216 See notes to unaudited condensed consolidated financial statements. 1 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) June 30, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ 94 $ 91 Unearned tuition 25,316 33,150 Accounts payable 13,833 12,118 Accrued expenses 9,666 10,335 Advance payments of federal funds 297 557 Income taxes payable - 2,860 Total current liabilities 49,206 59,111 NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion 31,222 9,769 Other long-term liabilities 5,969 5,553 Total liabilities 86,397 74,433 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at June 30, 2007 and December 31, 2006 - - Common stock, no par value - authorized 100,000,000 shares at June 30, 2007 and December 31, 2006, issued and outstanding 25,495,536 shares at June 30, 2007and 25,450,695 shares at December 31, 2006 120,293 120,182 Additional paid-in capital 8,809 7,695 Deferred compensation (648 ) (467 ) Retained earnings 23,366 26,784 Accumulated other comprehensive loss (2,411 ) (2,411 ) Total stockholders' equity 149,409 151,783 TOTAL $ 235,806 $ 226,216 See notes to unaudited condensed consolidated financial statements. 2 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUES $ 74,744 $ 72,647 $ 150,914 $ 145,259 COSTS AND EXPENSES: Educational services and facilities 33,337 30,833 67,487 61,147 Selling, general and administrative 39,456 39,291 82,641 76,290 Gain on sale of assets (15 ) - (15 ) - Total costs & expenses 72,778 70,124 150,113 137,437 OPERATING INCOME 1,966 2,523 801 7,822 OTHER: Interest income 35 306 83 777 Interest expense (670 ) (570 ) (1,154 ) (1,044 ) Other income - 54 - 70 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 1,331 2,313 (270 ) 7,625 PROVISION (BENEFIT) FOR INCOME TAXES 563 907 (108 ) 3,120 INCOME FROM CONTINUING OPERATIONS 768 1,406 (162 ) 4,505 LOSS FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES (2,468 ) (440 ) (3,156 ) (777 ) NET (LOSS) INCOME $ (1,700 ) $ 966 $ (3,318 ) $ 3,728 Basic Earnings (loss) per share from continuing operations $ 0.03 $ 0.06 $ (0.01 ) $ 0.18 Loss per share from discontinued operations (0.10 ) (0.02 ) (0.12 ) (0.03 ) Net (loss) income per share $ (0.07 ) $ 0.04 $ (0.13 ) $ 0.15 Diluted Earnings (loss) per share from continuing operations $ 0.03 $ 0.05 $ (0.01 ) $ 0.17 Loss per share from discontinued operations (0.10 ) (0.01 ) (0.12 ) (0.03 ) Net (loss) income per share $ (0.07 ) $ 0.04 $ (0.13 ) $ 0.14 Weighted average number of common shares outstanding: Basic 25,483 25,303 25,471 25,245 Diluted 25,483 26,084 25,471 26,061 See notes to unaudited condensed consolidated financial statements. 3 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Accumulated Additional Other Common Stock Paid-in Deferred Comprehensive Retained Shares Amount Capital Compensation Loss Earnings Total BALANCE - December 31, 2006 25,451 $ 120,182 $ 7,695 $ (467 ) $ (2,411 ) $ 26,784 $ 151,783 Net loss - (3,318 ) (3,318 ) Initial adoption of FIN 48 - (100 ) (100 ) Issuance of restricted stock and amortization of deferred compensation 23 - 320 (181 ) - - 139 Stock-based compensation expense - - 749 - - - 749 Tax benefit of options exercised - - 45 - - - 45 Exercise of stock options 22 111 - 111 BALANCE - June 30, 2007 25,496 $ 120,293 $ 8,809 $ (648 ) $ (2,411 ) $ 23,366 $ 149,409 See notes to unaudited condensed consolidated financial statements. 4 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (3,318 ) $ 3,728 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization 7,768 7,136 Amortization of deferred finance charges 95 97 Deferred income taxes (999 ) (1,469 ) Gain on disposal of assets (15 ) - Impairment of goodwill and long-lived assets 3,005 - Fixed asset donations - (16 ) Provision for doubtful accounts 7,980 7,446 Stock-based compensation expense and issuance of restricted stock 888 757 Tax benefit associated with exercise of stock options - 359 Deferred rent 336 618 (Increase) decrease in assets: Accounts receivable (7,681 ) (8,544 ) Inventories 386 (330 ) Prepaid expenses and current assets (662 ) (1,893 ) Other assets (267 ) 40 Increase (decrease) in liabilities: Accounts payable 1,714 (2,863 ) Other liabilities (278 ) (1,062 ) Income taxes payable/prepaid (10,725 ) (6,602 ) Accrued expenses (688 ) 1,035 Unearned tuition (7,834 ) (9,831 ) Total adjustments (6,977 ) (15,122 ) Net cash used in operating activities (10,295 ) (11,394 ) CASH FLOWS FROM INVESTING ACTIVITIES: Restricted cash (538 ) (2,069 ) Capital expenditures (11,543 ) (8,643 ) Acquisitions, net of cash acquired - (32,759 ) Net cash used in investing activities (12,081 ) (43,471 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings 21,500 10,000 Payments on borrowings - (55 ) Proceeds from exercise of stock options 111 272 Tax benefit associated with exercise of stock options 45 - Principal payments under capital lease obligations (44 ) (142 ) Net cash provided by financing activities 21,612 10,075 NET DECREASE IN CASH AND CASH EQUIVALENTS (764 ) (44,790 ) CASH AND CASH EQUIVALENTS—Beginning of period 6,461 50,257 CASH AND CASH EQUIVALENTS—End of period $ 5,697 $ 5,467 See notes to unaudited condensed consolidated financial statements. 5 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Six Months Ended June 30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 1,000 $ 932 Income taxes $ 9,287 $ 10,294 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the year for: Fair value of assets acquired $ - $ 48,987 Net cash paid for the acquisition - (39,973 ) Liabilities assumed $ - $ 9,014 See notes to unaudited condensed consolidated financial statements. 6 LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities– Lincoln Educational Services Corporation and subsidiaries (the "Company") is a diversified provider of career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: Automotive Technology, Health Sciences (which includes programs for licensed practical nursing (LPN), medical administrative assistants, medical assistants, pharmacy technicians, medical coding and billing and dental assisting), Business and Information Technology, Hospitality Services (spa and culinary) and Skilled Trades. The Company currently has 34 campuses in 17 states across the United States. Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations. These statements, when read in conjunction with the December 31, 2006 consolidated financial statements of the Company, reflect all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods. The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007. The unaudited condensed consolidated financial statements as of June 30, 2007 and the condensed consolidated financial statements as of December 31, 2006 and for the three and six months ended June 30, 2007 and 2006 include the accounts of the Company. All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements– The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals. Actual results could differ from those estimates. 2. RECENT ACCOUNTING PRONOUNCEMENTS In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159“The Fair Value Option for Financial Assets and Financial Liabilities”, providing companies with an option to report selected financial assets and liabilities at fair value. The objective of SFAS No. 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.
